Grant, J.
{concurring). I agree with my brother, the Chief Justice, that the issues in this case are identical with those in Bear v. Heasley, 98 Mich. 279, and that the decree in this case cannot be sustained without overruling that case. While I find no occasion to modify my views of this unfortunate church controversy as expressed in that case, I concur in the opinion that the question is stare clecisis, and should not be overruled unless the justices concurring in the majority opinion should so decide. For this reason' I concur in the reversal of the case.